DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Concerning Priority:
The examiner wishes to point out that this application is currently designated as a Continuation of prior Application No. 16/120,945, filed on Sept. 4, 2018, as included in the section “Domestic Benefit/National Stage Information” of the Application Data Sheet (ADS), filed on March 25, 2020.  

    PNG
    media_image1.png
    205
    725
    media_image1.png
    Greyscale


	Even though the first sentence of the written specification after the title states “This continuation-in-part application claims the benefit of priority from non-provisional application U.S.S.N. 16120945 filed on September 4, 2018 which in turn claims priority to non-provisional application U.S.S.N. 14161879 filed on January 23, 2014.”, for applications filed on and after Sept. 16, 2012, the ADS controls for providing application data to priority. See 37 C.F.R. 1.76(d)(2) and/or MPEP 601.05(b).
	The Examiner is in agreement with the first sentence of the written specification that this application is a continuation-in-part application claiming the benefit of priority from non-provisional application U.S.S.N. 16120945, since the subject matter pertaining to Figs. 27 and 28 is new subject matter such that is not supported in the prior U.S.S.N. application 14/161,879.  Recognizing this, no new matter rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, currently have not been made against the claims in this instant application.  


Concerning the Specification:
	In addition to correcting information in the ADS, as mentioned above, the information stated in the first sentence after the Title of the invention on page 1 of the written specification should also be updated, to the effect of:
“This continuation-in-part application claims the benefit of priority from non-provisional application U.S.S.N. 16120945 filed on September 4, 2018, now U.S. Patent No. 10,602,782,  which in turn claims priority to non-provisional application U.S.S.N. 14161879 filed on January 23, 2014, now abandoned.” 
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed anchor assembly, viewed as a whole, requiring a  tube comprising a first slit extending from the first end of the tube along the length of said tube to a location between the first end and second end of the tube, in combination with the structure of the core, with the anchor assembly being secured to the garment by disposing the tube with the first slit of the tube facing the second surface of the garment and sliding the elongated core and the tab engulfed in the garment from the first surface into the tube with the tab disposed through the first slit such that the anchor assembly is secured to the garment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Analogous devices are represented by Kajimoto (Japanese document JP 2012224963, cited in related U.S.S.N. 16120945), Mievis (U.S. Patent No. 5,632,069, cited in related U.S.S.N. 16120945), and Lyons (U.S. Patent No. 2,121,251).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677